Title: Orders, 25 June 1756
From: Washington, George
To: 



Prudence.
Winchester—Friday, June 25th 1756.

A Regimental court martial to sit immediately for trial of John Gale and Edward Bull. Colonel Washington has been pleased to remit corporal Wilsons punishment: and he is to be released. Henry Campbell, for Desertion, is to be shot on sunday morning at seven of the clock. James Kelly and John Hoggan, of the Virginia Regiment—Amos Bentley and William Evans, Draughts from the militia; being judged unfit for Service, are ordered to be Discharged.
